 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                NORTHERN DISTRICT OF CALIFORNIA
 7
     DARFON ELECTRONICS CORP., a Taiwanese             Case No. 4:18-cv-03598-HSG
 8   corporation,
 9                                                     [PROPOSED] ORDER GRANTING
                                                       STIPULATION TO EXTEND
10                       Plaintiff,                    COUNTERCLAIM-DEFENDANTS
                                                       DARFON ELECTRONICS CORP.’S AND
11   vs.                                               DARFON AMERICA CORP.’S TIME TO
                                                       RESPOND TO COUNTERCLAIM-
12   LITE-ON SINGAPORE. LTD., a Singaporean            PLAINTIFFS’ FIRST AMENDED
     company, LITE-ON TECHNOLOGY                       COUNTERCLAIMS
13   CORPORATION, a Taiwanese corporation and
     LITE-ON TRADING USA, INC., a California
14   corporation, and SILITEK ELECTRONICS
     (DONGGUAN) CO., LTD., a Chinese company,,
15
                         Defendants.
16
17
     LITE-ON SINGAPORE PTE. LTD., a
18   Singaporean company, LITE-ON
     TECHNOLOGY CORPORATION, a Taiwanese
19   corporation, LITE-ON TRADING USA, INC., a
20   California corporation, and LITE-ON
     ELECTRONICS (GUANGZHOU) LTD., a
21   Chinese company
                  Counterclaim-Plaintiffs,
22
           vs.
23
     DARFON ELECTRONICS CORP.,
24   a Taiwanese corporation, and DARFON
     AMERICA CORP., a California Corporation.
25
     Counterclaim-Defendants.
26

27

28
                                                   1
                                             PROPOSED ORDER
 1      The Court, having considered the Stipulation to Extend Counterclaim-Defendants Darfon

 2   Electronics Corp.’s and Darfon America Corp.’s time to Respond to Counterclaim-Plaintiffs’ First

 3   Amended Counterclaims, and good cause appearing therefore, the time for Darfon Electronics Corp.

 4   and Darfon America Corp. to respond to Counterclaim-Plaintiffs’ First Amended Counterclaims is

 5   hereby extended to and including January 14, 2019.

 6

 7

 8      IT IS SO ORDERED.

 9

10       Dated:      12/19/2018
                                                          Honorable Haywood S. Gilliam, Jr.
11                                                        United States District Judge
12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                            PROPOSED ORDER
